UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


BRANDON ROTHENBURGH,
                                              DECISION AND ORDER
                    Movant,                   Civil Case
                                              No. 6:19-cv-06820-MAT
      -vs-

UNITED STATES OF AMERICA,                     Criminal Case
                                              No. 6:12-cr-06162-FPG
                    Respondent.



I.    Introduction

      Proceeding pro se, Brandon Rothenburgh (“Rothenburgh”) has

filed a Motion to Vacate the Sentence pursuant to 28 U.S.C. § 2255

(“§ 2255”), alleging that he is being detained in the custody of

respondent,   the    United   States   of   America   (“the   Government”),

pursuant to an unconstitutionally imposed sentence. For the reasons

discussed below, Rothenburghh’s § 2255 Motion is denied.

II.   Factual Background and Procedural History

      Rothenburgh was charged in an Information with five counts of

bank robbery in violation of 18 U.S.C. § 2113(a).

      On November 28, 2012, Rothenburgh appeared with counsel before

Honorable David G. Larimer, United States District Judge, and

entered a plea of guilty to all five counts of bank robbery.

Pursuant to plea agreement, the parties agreed on a sentencing

range of 151 to 188 months’ imprisonment based on a total offense

level of 29 and a criminal history category of VI under the

United States Sentencing Guidelines (“USSG”). As part of the plea
agreement, Rothenburgh agreed to waive both his appellate rights

and collateral attack rights.

     Prior to having the parties execute the plea agreement,

Judge Larimer conducted an extensive plea colloquy during which he

carefully reviewed the salient terms and confirmed that Rothenburgh

was of sound mind, and had not been coerced in any way into

pleading guilty, had reviewed the plea agreement with his attorney,

and was satisfied with his attorney’s representation. Judge Larimer

informed Rothenburgh of the nature of criminal charges pursuant to

18 U.S.C. § 2113(a), the elements of the offense, and the maximum

penalties that could be imposed.

     Judge Larimer confirmed that there was an adequate factual

basis to support each of the guilty pleas to the five counts and

confirmed Rothenburgh’s understanding of the potential penalties

based on his criminal record and the USSG. Rothenburgh indicated

his understanding that he was designated a career offender under

USSG § 4B1.1 based on two prior felony convictions.

     Judge Larimer ascertained that Rothenburgh understood that,

pursuant to Fed. R. Crim. P. 11(c)(1)(C), he was agreeing to a

specific sentencing range of 151 to 188 months’ imprisonment.

Judge Larimer then explained that the waiver of appellate and

collateral   attack   rights   contained   in   the   plea   agreement.

Rothenburgh confirmed his understanding that, if he were sentenced

to 188 months’ imprisonment or less, he was forgoing his right to


                                 -2-
appeal or collaterally attack his sentence. Rothenburgh            executed

the plea agreement in open court. Above the signature line is an

attestation stating as follows:

     I have read the agreement, which consists of 18 total
     pages. I have had a full opportunity to discuss this
     agreement with my attorney, Steven Slawinski, Esq. I
     agree that it represents the total agreement reached
     between myself and the government. No promises or
     representations have been made to me other than what is
     contained in this agreement. I understand all of the
     consequences of my plea of guilty. I fully agree with the
     contents of this agreement. I am signing voluntarily and
     of my own free will.

Plea Agreement (Gov’t Ex. 1) at 18.

     After Judge Larimer read the charges aloud to Rothenburgh,

Rothenburgh entered his pleas of guilty to each of the five counts.

Judge Larimer then announced the following finding:

     Based on Mr. Rothenburghh’s plea and our discussion
     today, it’s obvious to me that he’s quite competent and
     capable of entering the pela. The plea does appear to be
     knowing and voluntary.

Plea Transcript (Gov’t Ex. 2) at 27.

     The   United   States     Probation     Office    (“USPO”)    prepared

Pre-Sentence   Investigation    Report     (“PSR”)    and   provided   it   to

defense counsel prior to sentencing. Rothenburgh did not file

objections to the PSR.

     Rothenburgh appeared for sentencing on February 7, 2013.

Judge Larimer imposed a term of 165 months’ imprisonment, which was

well-within the agreed-upon range set forth in the plea agreement.




                                   -3-
The   judgment   of   conviction     was    entered    February     22,    2013.

Rothenburgh did not file a notice of appeal.

      In 2016, Rothenburgh filed a § 2255 motion to vacate his

sentenced based on the Supreme Court’s decision in Johnson v.

United States,    135   S.   Ct.   2551    (2015).    However,    the     parties

stipulated to withdrawal of this motion in 2017.

      On November 1, 2019, Rothenburgh filed the present § 2255

motion. He principally argues that his sentence should be vacated

in light of United States v. Shelby, 939 F.3d 975, 980-81 (9th Cir.

2019) (holding that indictments for defendant’s Oregon first-degree

robbery convictions did not clearly establish which subsection of

statute, Or. Rev. Stat. § 164.415(1), he was accused of violating,

and   thus   convictions     did   not    constitute    predicate       “violent

felonies” under Armed Career Criminal Act’s (“ACCA”) force clause,

18 U.S.C. § 924(e)(2)(B)(i) under modified categorical approach;

even if statute was divisible, and one subsection required use or

attempted use of dangerous weapon, where other subsection did not

require use or attempted use of weapon, and indictments did not

specify under which subsection he was being charged, and did not

allege that he used or attempted to use weapon during charged

robberies). According to Rothenburgh, based on Shelby, his July 25,

2008 felony conviction in Monroe County Court, State of New York,

for Robbery in the Third Degree no longer qualifies as a predicate




                                     -4-
for purposes of the career offender sentencing enhancement in USSG

§ 4B1.1.

     The Government filed a Motion to Dismiss (ECF #44), arguing

that Rothenburgh’s § 2255 motion is untimely, is procedurally

barred by his collateral attack waiver, and is, in any event,

without merit. The Government argues that Shelby is inapposite

because Rothenburgh was neither sentenced pursuant to ACCA, nor

subject to an Oregon first-degree robbery conviction.

     Rothenburgh filed a letter (ECF #47) that indicates it is in

reply but it does not substantively address any of the Government’s

arguments.

III. Timeliness

     The Anti-Terrorism and Effective Death Penalty Act of 1996

(“AEDPA”), Pub. L. No. 104-132, 110 Stat. 1214 (Apr. 24, 1996),

“imposes a one-year statute of limitations on motions set aside

sentences imposed, inter alia, ‘in violation of the Constitution or

laws of the United States.’” United States v. Wright, 945 F.3d 677,

683 (2d Cir. 2019) (quoting 28 U.S.C. § 2255(a), (f)). The one-year

period “shall run from the latest of—(1) the date on which the

judgment of conviction becomes final; (2) the date on which the

impediment to making a motion created by governmental action in

violation of the Constitution or laws of the United States is

removed, if the movant was prevented from making a motion by such

governmental action; (3) the date on which the right asserted was


                               -5-
initially recognized by the Supreme Court, if that right has been

newly recognized by the Supreme Court and made retroactively

applicable to cases on collateral review; or (4) the date on which

the facts supporting the claim or claims presented could have been

discovered through the exercise of due diligence.” 28 U.S.C.

§ 2255(f)(1)-(4).

     Rothenburgh does not suggest that he was impeded from filing

in a timely fashion by any governmental action, and therefore

subsection (2) of § 2255(f) does not apply. Likewise, Rothenburgh

has not proffered any newly discovered evidence in support of his

motion, meaning that subsection (4) of § 2255(f) is inapplicable.

The only two possible start-dates for the one-year limitations

period in Rothenburgh’s case are § 2255(f)(1) and (3).

     The Court first must determine the date on which the § 2255

motion was filed. Because Rothenburgh is an incarcerated litigant

proceeding pro se, the prison mailbox rule applies. See Moshier v.

United States, 402 F.3d 116, 117 (2d Cir. 2005) (per curiam)

(applying prison mailbox rule to § 2255 motion). Under this rule,

“[w]hen a prisoner is proceeding pro se . . . federal courts

generally consider his or her petition for habeas corpus to have

been filed as of the date it was given to prison officials for

forwarding to the court clerk.”    Adeline v. Stinson, 206 F.3d 249,

251 n.1 (2d Cir. 2000) (per curiam). The Second Circuit has “never

required prisoners to provide affidavits of service to verify when


                                  -6-
they give their documents to prison officials.” Hardy v. Conway,

162 F. App’x 61, 62 (2d Cir. 2006) (summary order). Rather, “in the

absence of contrary evidence, district courts in this circuit have

tended to assume that prisoners’ papers were given to prison

officials on the date of their signing.” Id. (collecting cases).

       The   Government      has    overlooked    the   prison   mailbox   rule,

asserting that the § 2255 motion was filed on November 4, 2019, the

date   it    appeared   on    the    Court’s     docket.   The   Government   is

incorrect.

       Here, Rothenburgh’s § 2255 motion contains a declaration,

signed under penalty of perjury, that his § 2255 motion was placed

in the prison mailing system on October 31, 2019. See § 2255 Motion

(ECF #42) at 12. Therefore, the Court deems Rothenburgh’s § 2255

motion to have been filed on October 31, 2019.

       The Court next examines whether the § 2255 motion is timely

if, pursuant to § 2255(f)(1), the date the judgment became final is

used   as    the   start-date       for   the   limitations   period.   Section

2255(f)(1) does not define when a conviction becomes “final” for

purposes of the limitations period. Moshier, 402 F.3d at 118. The

Second Circuit has held that “an unappealed federal criminal

judgment becomes final for purposes of § 2255 . . . when the time

for filing a direct appeal expires.” Id. (citing Sanchez–Castellano

v. United States, 358 F.3d 424, 428 (6th Cir. 2004) (finding that,

for purposes of § 2255 motions, “an unappealed federal criminal


                                          -7-
judgment becomes final ten days after it is entered”); Kapral v.

United States, 166 F.3d 565, 577 (3d Cir. 1999) (holding that “[i]f

a defendant does not pursue a timely direct appeal to the court of

appeals, his or her conviction and sentence become final, and the

statute of limitation begins to run, on the date on which the time

for filing such an appeal expired”)).

       Here, the judgment against Rothenburgh was entered on Friday,

February 22, 2013. His conviction became final for AEDPA purposes

on Monday, March 4, 2013.1 The § 2255 motion, filed on October 31,

2019, was not filed until 6 years, 7 months, and 27 days after the

judgment became final. It is, therefore, clearly untimely under

§ 2255(f)(1).

       The Court next considers if § 2255(f)(3) can serve as the

start-date for the limitations period. In order for this subsection

to apply, Rothenburgh must demonstrate that the constitutional

right on which he relies was recognized by the Supreme Court and

made       retroactively   applicable    to   cases   on   collateral   review.

Rothenburgh relies solely on a Ninth Circuit case that did not

create a new constitutional right and, moreover, is not factually



       1
      Under Fed. R. App. P. 4(b), a defendant’s notice of appeal from a judgment
of conviction must be filed within ten days of the date of judgment. According
to Fed. R. App. P. 26(a)(2), as amended December 1, 2002, and currently enacted,
“[w]hen the period is stated in days or a longer unit of time: (A) exclude the
day of the event that triggers the period; (B) count every day, including
intermediate Saturdays, Sundays, and legal holidays; and (C) include the last day
of the period, but if the last day is a Saturday, Sunday, or legal holiday, the
period continues to run until the end of the next day that is not a Saturday,
Sunday, or legal holiday.” Fed. R. App. P. 26(a)(2).

                                        -8-
or legally apposite to his case. Because Rothenburgh is not relying

on a constitutional right made retroactively applicable to cases on

collateral review by the Supreme Court, he cannot avail himself of

the later start date in § 2255(f)(3).2

       Having found that Rothenburgh’s § 2255 motion is untimely, the

Court must assess whether the limitations period may be equitably

tolled.      Because “the deadlines created by 28 U.S.C. § 2255(f) are

not jurisdictional[,]” United States v. Wright, 945 F.3d 677, 684

(2d Cir. 2019) (citations omitted), “a petitioner is entitled to

equitable tolling of the one-year statute of limitations if he

shows: ‘(1) that he has been pursuing his rights diligently, and

(2) that some extraordinary circumstance stood in his way and

prevented timely filing.’” Id. (quoting Holland v. Florida, 560

U.S.       631,   649   (2010);   internal   quotation   marks   omitted    in

original).

       Here, Rothenburgh has not attempted to demonstrate entitlement

to equitable tolling. Indeed, such a showing is not possible on the

present record, given that Rothenburgh’s sole habeas claim is based

on a Ninth Circuit decision that was not issued until September 19,

2019. Accordingly, the Court finds no basis to equitably toll the

limitations period.



       2

      While Rothenburgh did file a § 2255 motion in 2016 that relied on the
Supreme Court’s 2015 Johnson decision that was made retroactively applicable to
cases on collateral review, he stipulated to withdraw that application in 2017.
The 2016 § 2255 motion is wholly unrelated to the instant motion.

                                       -9-
IV.   Conclusion

      For the foregoing reasons, the Government’s Motion to Dismiss

is granted on the basis that the § 2255 Motion is untimely.

Accordingly, the § 2255 Motion is dismissed. No certificate of

appealability shall issue because Rothenburgh has not shown “that

jurists of reason would find it debatable whether the petition

states a valid claim of the denial of a constitutional right, and

that jurists of reason would find it debatable whether the district

court was correct in its procedural ruling.” Slack v. McDaniel, 529

U.S. 473, 484 (2000). The Clerk of Court is directed to close civil

case, Rothenburgh v. United States, No. 6:16-cv-06366-MAT.

      SO ORDERED.

                                         S/Michael A. Telesca

                                        HON. MICHAEL A. TELESCA
                                     United States District Judge

Dated:     January 22, 2020
           Rochester, New York.




                                  -10-
